Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 10 February 2021, the following has occurred: Claims 1, 12-14, and 19-21 have been amended.
Claims 1, 4-15, and 17-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein, in the database, each of the biological samples is stored”, as drafted, it is unclear to the Examiner how a physical object (i.e., a biological sample) is stored in a data structure used as a database coupled to a processor. For Examination purposes the Examiner will read this as biological sample information.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for creation of a database via the organization of gene related measurement data from a sample for using the database to search for new marker candidates. The limitations of 
Claim 1
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease; [… obtaining …], gene related measurement data for non target genes, respectively, the non target genes including genes other than the target gene; […], the gene related information of the non target genes including the gene related measurement data of the non target genes; and [… organizing …], the gene related information of the non target genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was obtained, and using the [… data structure …] to search for a candidate of a new marker among the non target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease, and […].
Claim 19
searching for a candidate for a new marker on the basis of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease; [… obtaining …], gene related measurement data for non target genes, respectively, the non target genes including genes other than the specified target gene; […], the gene related information of the non target genes including the gene related measurement data of the non target genes; [… organizing …], the gene related information of the non target genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was acquired; matching, […], the gene related information of the non target genes with the biological sample related information, respectively; [… obtaining …], for each of the non target genes, a numerical value indicating a strength of a relevance between the gene related measurement data included in the gene related information and the biological sample related information; and determining, […], at least one non-target gene among the non-target genes that is strongly related to the biological sample related information as a candidate for a new marker, based on the numerical value, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease, and […].
Claim 20
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in each of biological samples or a function of a gene product, wherein data [… organized …] are used […] verification data for searching for new markers, the method comprising: [… obtaining …], information specifying a target gene; [… obtaining …], gene related measurement data for the target gene; [… obtaining …], gene related measurement data for a non target gene other than the target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a disease; and [… organizing …], gene related information of the target gene and gene related information of the non target gene, in association with biological sample related information, which is information related to a biological sample from which the gene related measurement data were acquired, among the biological samples, wherein, in the [… data structure …], each of the biological samples is stored in association with a gene identification and a measurement value, for the target gene and the non target gene, respectively, […].
Claim 21
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], gene related information for a plurality of genes including non target genes other than a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease, […]; [… obtaining …], biological sample related information, which is information related to the biological sample from which gene related measurement data was acquired, […]; and [… organizing …], the gene related information for the plurality of genes including the non target genes in association with the biological sample related information, respectively, and using the [… data structure …] to search for a candidate of a new marker among the non target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease, and […].
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a processor coupled to a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a processor coupled to a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus, the claim encompasses a user specifying what target genes to analyze to analyze information related to a sample obtained from a patient, and organizing the non-analyzed target genes for the user to search for new markers (see Applicant’s specification paragraphs [0039]-[0041], [0066]-[0068] and [0102], describing this as human activity performed by an Examiner of the patient sample). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	The claim recites the additional elements of “acquiring… outputting... to the database”, “storing… ”, “wherein the data stored in the database are used as artificial intelligence training data”. The “acquiring… outputting... to the database” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “storing… ” steps are recited at a high-level of generality. (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The “wherein the data stored in the database are used as artificial intelligence training data” is recited at a high level of generality (i.e., using acquired data as training data for a generic machine learning algorithm, see Applicant’s specification paragraphs [0064] and [0070]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor coupled to a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “acquiring… outputting... to the database”, “storing… ”, “wherein the data stored in the database are used as artificial intelligence training data” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “acquiring… outputting... to the database” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “storing… ” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “wherein the data stored in the database are used as artificial intelligence training data” step has been re-evaluated 
Claims 4-15 and 17-18 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 4 and 5 further define the obtaining of the biological sample to perform the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 6-9 further define what the gene-related measurement data is and how it is obtained for performing the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 10 and 11 further defines what the gene related information and biological sample related information is for performing the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 12 and 13 further add steps to further organize information for use, which is an abstract idea, and does not recite any additional elements and therefore cannot provide a practical application and/or significantly more
Claims 14 and 15 further define use the abstract idea to prepare a report for a user to use, and does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 17 and 18 further defines the sample and new marker candidate to search for of the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0023574 (hereafter “Araki”), in view of U.S. Patent App. No. 2019/0204322 (hereafter “Alshalalfa”), in view of U.S. Patent App. No. 2012/0301882 (hereafter “Kӧster”).

Regarding (Currently Amended) claim 1, Araki teaches a method performed by a processor for constructing a database of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product (Araki: paragraphs [0029]-[0030], “obtain compressive information by conducting a time-dependent proteomics analysis of all intercellular expressed proteins associated with an in vivo physiological phenomenon of a certain molecule in living cells or tissues… an integrated proteomic analysis system by combining data obtainable by a transcriptomic analysis technique for comprehensively analyzing variations in gene expression with data obtainable by a proteomic analysis technique for comprehensively analyzing variations in protein expression and identifying the proteins”, paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis… the generation of the data set for the integrated proteomic analysis to be applicable to a proteomic analysis on the basis of a set of comprehensive data of amounts of variations in expression of proteins and a set of comprehensive data of amounts of variations in expression of genes”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases”. The Examiner notes the method is performed by a computer (i.e., a processor) see paragraphs [0144], [0148]-[0149]), the method comprising: […];
--acquiring, by the processor, gene related measurement data for non target genes, respectively, the non target genes including genes other than the target gene (Araki: Figure 4, paragraphs [0115]-[0118], “the comprehensive data set of the gene expression variation amounts may be obtained by the DNA microarray technique… The comprehensive data set of the gene expression variation amounts is intended herein to mean a data set of amounts of variations in expression of genes… by way of analysis techniques, e.g., DNA microarrays, and computing the amounts of variations in expression levels of plural genes”. Also see, paragraphs [0108]-[0111]. The Examiner interprets the use of microarrays and probes to be acquisition of all of gene expression data, additionally there is no target genes so these are all non target genes); 
--outputting, by the processor, gene related information of the non target genes to the database, the gene related information of the non target genes including the gene related measurement data of the non target genes; and storing in the database, by the processor, the gene all the results of analyses consisting of the results of an analysis of proteins obtained by the iTRAQ method and the 2D-DIGE method and the results of an analysis of mRNAs obtained by the DNA microarray method are… integrated into the data set for the integrated proteomic analysis”, paragraphs [0163]-[0166], “construct a proteomics database using various tissue and cell samples associated with actual diseases”, paragraph [0196], “re-utilizing the resulting information for various meta-analyses by constructing a database from the files integrated by the iPEACH/MANGO software”. Also see, paragraphs [0036], [0290]-[0293]. The Examiner interprets all of the data sets of Figure 4, stored in the constructed database, which includes the protein expression data set and the gene expression data set, as well as the combined data set for analysis), and 
--using the database to search for a candidate of a new marker among the non target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease (Araki: paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis, a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions can be actually developed by retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]), and […].
Araki may not explicitly teach (underlined below for clarity):
--acquiring, by the processor, information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease;
Alshalalfa teaches acquiring, by the processor, information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease (Alshalalfa: paragraphs [0006]-[0007], “methods, systems and kits for the diagnosis, prognosis and the determination of cancer progression of cancer in a subject. The invention also provides biomarkers that define subgroups of prostate cancer… providing a biological sample from a prostate cancer subject; detecting the presence or expression level of at least one or more targets… the at least one or more targets is selected”, paragraph [0071], “a target gene”. Also see, paragraphs [0186]-[0187]);
	One of ordinary skilled in the art before the effective filing date would have found it obvious to include specifying a target gene for diagnosis, prognosis or progression for a disease as taught by Alshalalfa within the creation of a database to search for new markers as taught by Araki with the motivation of “improve the design of novel anti-tumor drugs and inform the selection of optimal therapeutic strategies” (Alshalalfa: paragraph [0004]).
Araki and Alshalalfa may not explicitly teach (underlined below for clarity):
, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was obtained,
--wherein the database is coupled to the processor.
Kӧster teaches a method of creating a database for correlating polymorphic genetic markers with markers of diseases (Kӧster: paragraphs [0004], [0014]-[0016]), in which
--storing in the database, by the processor, the gene related information of the non target genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was obtained (Kӧster: paragraph [0004], “creating a database of genomic samples… use the database to identify and correlate with polymorphic genetic markers and other markers with diseases and conditions”, paragraphs [0028]-[0029], “genetic information be extracted from genetic data in a highly automated manner… identifying a biological sample generates a data set indicative of the composition of the biological sample”, paragraph [0123], “symbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”),
--wherein the database is coupled to the processor (Kӧster: paragraphs [0225]-[0228], “Systems, including computers, containing the databases are provided… each computer 1700 operates under control of a central processor unit (CPU) 1702,”).


Regarding (Previously Presented) claim 4, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the biological sample is obtained from at least one type of foci selected from a group including a predetermined disease, a predetermined disease type, and a stage of a predetermined disease (Araki: paragraph [0030], “provide a generation method for generating a set of data for an integrated proteomic analysis obtained by analyzing two groups of different samples, for example, having identical pathological observations of a disease”, paragraph [0035], “a method for retrieving and identifying a causative protein associated with the cause of a certain disease”. Also see, paragraphs [0163]-[0165], [0292]-[0293]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teach wherein there are a plurality of biological samples, and the plurality of biological samples are collected from different diseased foci of different patients (Araki: paragraphs [0108]-[0111], “The terms "two different sample groups" used herein are intended to two samples obtainable from individuals or organisms having different states”, paragraph [0163], “using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions can be actually developed by retrieving and identifying a pathologic marker that may function as a target for treatment of diseases”, paragraphs [0292]-[0293], “this methodology underlying in the present invention can be applied to an analysis of all kinds of diseases and pathological conditions as well as approaches to an acquisition of basic molecular information to be applicable to cell biology… information obtained by the respective methodologies can be introduced therein one after another and then subjected to integrated mining,… integrate data from these databases and extract it upstream”. Also see paragraph [0168]. Here diseases in plural, the Examiner interprets this to mean the sample can be for the same disease with different underlying features (paragraph [0030]) or from 2 distinct disease states (different diseases) paragraphs ([0108]-[0111], [0168])).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 6, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the gene related measurement data include at least one type selected from a group including RNA expression level, DNA methylation level, DNA base sequence information, RNA base sequence information, a protein abundance amount, and protein glycosylation modification information (Araki: paragraph [0016], “proteins are expressed by transcription and translation of the corresponding genes. After translation, the proteins may be modified in various ways, for example, by way of phosphorylation, methylation, acetylation, glycosylation”, paragraph [0036], “a comprehensive data set of protein expression variation amounts, i.e., amounts of variations in protein expression levels, between two gene expression variation amounts, i.e., amounts of variations in gene expression levels, between the two different sample groups”, paragraph [0130], “results of an analysis of mRNAs obtained by the DNA microarray”, paragraph [0164], “genome analysis, mRNA expression analysis, protein expression analysis, specific post-translational modification and interaction analysis, and so on.”, paragraph [0252], “DNA (guanine) methylation… the methylation of DNA is suppressed structurally by TMZ”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 7, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the gene related measurement data are acquired by a predetermined measurement method (Araki: Figure 1, paragraph [0030], “a transcriptomic analysis technique for comprehensively analyzing variations in gene expression using DNA microarrays”. Also see, paragraph [0212]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 8, Araki, Alshalalfa, and Kӧster teaches the method of claim 7 and further teaches wherein the predetermined measurement method is at least one of a base sequencing or a microarray measurement method when the gene related measurement data include one of RNA expression level, DNA methylation level, DNA base sequence information, or RNA base sequence information; and the predetermined measurement is at least one of a microarray or ELISA when the gene related measurement data include one of a protein abundance amount or a protein glycosylation modification (Araki: Figure 1, paragraph [0030], “a transcriptomic analysis technique for comprehensively analyzing variations in gene expression using DNA microarrays”. Also see, paragraph [0212]; Kӧster: paragraphs [0332]. The Examiner notes all of the measurements described above and in claim 6, incorporated herein, can all be determined from microarray which is what is required in the claim).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 9, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the gene related measurement data are obtained in a single laboratory facility (Kӧster: paragraph [0138], “a database can be derived from a collection of blood samples… The samples were processed in the laboratory following SOP (standard operating procedure) guidelines. Any standard blood processing protocol can be used”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 10, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the gene related information is at least one type selected from a group including a gene related measurement data measurement data, a measurement method, an amount of a measurement sample, an examining facility, a preservation method of the biological sample, and a storage period of the biological sample, and a gene name of measurement data, a code for specifying at least one of a GenBank accession number or a gene, and a code for identifying the biological sample from which the gene related measurement data are obtained (Araki: Figures 7-8, paragraph [0113], “the term "Method" is intended to mean an method of analysis… the terms "Gene title" to mean a gene name and a definition of a gene 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 11, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the biological sample related information includes at least one type selected from a group including medical care related information of a patient from whom the biological sample is collected, treatment related information, a code for specifying the biological sample, a code specifying the patient from whom the biological sample is collected, and a type of the biological sample (Kӧster: Figure 4, paragraph [0123], “symbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”, paragraphs [0134]-[0137], “Each component is tracked with a bar code, dated, is entered into the database and associated with the subject and the profile of the subject”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 12, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches further comprising: obtaining gene related measurement data for the target gene (Alshalalfa: paragraph [0007], “providing a biological sample from a 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 13, Araki, Alshalalfa, and Kӧster teaches the method of claim 12 and further teaches further comprising: outputting gene related information of the target gene to the database; and storing the gene related information of the target gene in the database (Kӧster: paragraph [0135]-[0138], “After samples are analyzed, this information is entered into the database in the memory of the storage medium and associated with each subject. This information includes, but is not limited to, genotypic information”). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 17, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the biological sample was obtained from a patient afflicted with said first disease (Araki: paragraph [0030], “provide a generation method for generating a set of data for an integrated proteomic analysis obtained by analyzing two groups of different samples, for example, having identical pathological observations of a disease”, paragraph [0035], “a method for retrieving and identifying a causative protein associated with the cause of a certain disease”. Also see, paragraphs [0163]-[0165], [0292]-[0293]), and 
--wherein the new marker is a disease biomarker or a target molecule for a treatment of a disease different from said first disease (Kӧster: paragraph [0004], “creating a database of genomic samples from healthy human donors. Methods that use the database to identify and correlate with polymorphic genetic markers and other markers with diseases and identifying one or more genetic markers whose frequency changes… allow the identification of previously unknown polymorphisms and ultimately a gene or pathway involved in the onset and progression of disease”, paragraph [0097], “a healthy database (or healthy patient database) refers to a database of profiles of subjects that have not been pre-selected for any particular disease”. Also see, Araki: paragraphs [0035], [0047]-[0050], [0108]-[0111], [0168]. The Examiner notes healthy sample linked to a disease is a different disease).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 18, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 and further teaches wherein the biological sample was obtained from a patient afflicted with said first disease (Araki: paragraph [0030], “provide a generation method for generating a set of data for an integrated proteomic analysis obtained by analyzing two groups of different samples, for example, having identical pathological observations of a disease”, paragraph [0035], “a method for retrieving and identifying a causative protein associated with the cause of a certain disease”. Also see, paragraphs [0163]-[0165], [0292]-[0293]), and 
--wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease (Araki: paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis, a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 19, Araki teaches a method performed by a processor, for searching for a candidate for a new marker on the basis of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product (Araki: paragraphs [0029]-[0030], “obtain compressive information by conducting a time-dependent proteomics analysis of all intercellular expressed proteins associated with an in vivo physiological phenomenon of a certain molecule in living cells or tissues… an integrated proteomic analysis system by combining data obtainable by a transcriptomic analysis technique for comprehensively analyzing variations in gene expression with data obtainable by a proteomic analysis technique for comprehensively analyzing variations in protein expression and identifying the proteins”, paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis, a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions can be actually developed by retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]. The Examiner notes the method is performed by a computer (i.e., a processor) see paragraphs [0144], [0148]-[0149]), the method comprising: […];
--acquiring, by the processor, gene related measurement data for non target genes, respectively, the non target genes including genes other than the specified target gene (Araki: Figure 4, paragraphs [0115]-[0118], “the comprehensive data set of the gene expression variation amounts may be obtained by the DNA microarray technique… The comprehensive data set of the gene expression variation amounts is intended herein to mean a data set of amounts of variations in expression of genes… by way of analysis techniques, e.g., DNA microarrays, and computing the amounts of variations in expression levels of plural genes”. Also see, paragraphs [0108]-[0111]. The Examiner interprets the use of microarrays and probes to be acquisition of all of gene expression data, additionally there is no target genes so these are all non target genes);
--outputting, by the processor, gene related information of the non target genes to a database, the gene related information of the non target genes including the gene related measurement data of the non target genes; storing in the database, by the processor, the gene related information of the non target genes in association with biological sample related information […] (Araki: Figure 9, paragraphs [0130]-[0133], “all the results of analyses consisting of the results of an analysis of proteins obtained by the iTRAQ method and the 2D-DIGE method and the results of an analysis of mRNAs obtained by the DNA microarray method are… integrated into the data set for the integrated proteomic analysis”, paragraphs [0163]-[0166], “construct a proteomics database using various tissue and cell samples constructing a database from the files integrated by the iPEACH/MANGO software”. Also see, paragraphs [0036], [0290]-[0293]. The Examiner interprets all of the data sets of Figure 4, stored in the constructed database, which includes the protein expression data set and the gene expression data set, as well as the combined data set for analysis);
--matching, by the processor, the gene related information of the non target genes with the biological sample related information, respectively (Araki: Figures 1, 4, 9, paragraphs [0129]-[0130], “The data connection step is involved in the step in which the connected data set constituted by the protein expression variation amount data of an individual protein and the gene expression variation amount data of an individual gene may be formed by connecting the comprehensive protein expression variation amount data set obtained in the above protein identity number assignment step to the comprehensive gene expression variation amount data set obtained in the above gene identity number assignment step”. Also see, paragraphs [0194]-[0196]);
--acquiring, by the processor, for each of the non target genes, a numerical value indicating a strength of a relevance between the gene related measurement data included in the gene related information and the biological sample related information (Araki: paragraph [0132], “The connected data set as obtained above is then treated in the data rejection step in which data having a p-value equal to or higher than a predetermined value is rejected for listing. The p-value may be obtained by a significance test of amounts of variations in protein expression or amounts of variations in gene expression”. Also see, paragraphs [0040], [0155]. The Examiner notes, p-value mentioned as a value to use in Applicant’s specification paragraph 
--determining, by the processor, at least one non-target gene among the non-target genes that is strongly related to the biological sample related information as a candidate for a new marker, based on the numerical value (Araki: paragraphs [0163]-[0166], “retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine… such a retrieval may be performed for the first time by integrally and comprehensively assessing various results of analyses including, for example, genome analysis, mRNA expression analysis, protein expression analysis, specific post-translational modification and interaction analysis, and so on”,  paragraph [0293], “the results of an analysis of expression patterns of the pathological samples reveal that these molecule group may become a marker for predicting the treatment or prognosis or a target for treatment and, in addition, that they can be applied to an analysis of mechanisms of numerous diseases”. The Examiner interprets the significance test on variance as described above at least one of the analyses used to determine new markers),
--wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease (Araki: paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis, a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]), and […].
Araki may not explicitly teach (underlined below for clarity):
--acquiring, by the processor, information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease;
Alshalalfa teaches acquiring, by the processor, information specifying a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease (Alshalalfa: paragraphs [0006]-[0007], “methods, systems and kits for the diagnosis, prognosis and the determination of cancer progression of cancer in a subject. The invention also provides biomarkers that define subgroups of prostate cancer… providing a biological sample from a prostate cancer subject; detecting the presence or expression level of at least one or more targets… the at least one or more targets is selected”, paragraph [0071], “a target gene”. Also see, paragraphs [0186]-[0187]);
One of ordinary skilled in the art before the effective filing date would have found it obvious to include specifying a target gene for diagnosis, prognosis or progression for a disease as taught by Alshalalfa within the creation of a database to search for new markers as taught by Araki with the motivation of “improve the design of novel anti-tumor drugs and inform the selection of optimal therapeutic strategies” (Alshalalfa: paragraph [0004]).

--storing in the database, by the processor, the gene related information of the non target genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was acquired;
--wherein the database is coupled to the processor.
Kӧster teaches a method of creating a database for correlating polymorphic genetic markers with markers of diseases (Kӧster: paragraphs [0004], [0014]-[0016]), in which
--storing in the database, by the processor, the gene related information of the non target genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the gene related measurement data was acquired (Kӧster: paragraph [0004], “creating a database of genomic samples… use the database to identify and correlate with polymorphic genetic markers and other markers with diseases and conditions”, paragraphs [0028]-[0029], “genetic information be extracted from genetic data in a highly automated manner… identifying a biological sample generates a data set indicative of the composition of the biological sample”, paragraph [0123], “symbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”);
wherein the database is coupled to the processor (Kӧster: paragraphs [0225]-[0228], “Systems, including computers, containing the databases are provided… each computer 1700 operates under control of a central processor unit (CPU) 1702,”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include storing information related to the sample associated with the genotype information in a database coupled to a processor as taught by Kӧster within the method of constructing a database for determining new marker candidates as taught by Araki and Alshalalfa with the motivation of “allow for the enhanced discovery and correlation of polymorphisms… Such correlations will then permit development of better diagnostic tests and treatment regimens” (Kӧster: paragraphs [0018]-[0020]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0023574 (hereafter “Araki”), U.S. Patent App. No. 2019/0204322 (hereafter “Alshalalfa”) and U.S. Patent App. No. 2012/0301882 (hereafter “Kӧster”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2016/0186266 (hereafter “Alarcon”).

Regarding (Currently Amended) claim 14, Araki, Alshalalfa, and Kӧster teaches the method of claim 1 but may not explicitly teach:
--further comprising: generating a report of gene related information of the target gene.
Alarcon teaches a method for molecular profiling a patient for disease, and analyzing the profile to prepare a report (Alarcon: Abstract, Figures 2-3), in which
analysis of mRNA levels or the target or gene, or protein levels of the gene”, paragraph [0316], “patient profile report may be provided which includes the patient's test results for various targets and any proposed therapies based on those results”. Also see, paragraphs [0457]-[0462]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating a report as taught by Alarcon with the analysis of the target gene as taught by Araki, Alshalalfa, and Kӧster with the motivation of “improved patient care and enhanced treatment outcomes” (Alarcon: paragraph [0006]).

Regarding (Previously Presented) claim 15, Araki, Alshalalfa, Kӧster, and Alarcon teaches the method of claim 14 and further teaches wherein the report comprises: at least one determination result selected from a group including risk determination of disease, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, and disease monitoring (Alarcon: Figures 3, 41, 45, paragraph [0033], “determine a prognosis for the cancer based on the molecular profiling comparison”, paragraph [0229], “screening tumor samples for genetic changes showing characteristic patterns for copy number changes at effectiveness of a treatment can be monitored”, paragraph [0386], “method of providing a prognosis for a cancer. The method comprises performing molecular profiling on the sample as described herein and providing a prognosis based on the molecular profiling results”); 
--a code for specifying at least one of each gene name or each gene (Araki: paragraph [0121], “the genes encoding the proteins may comprise an identity number assigned by GenBank”; Alarcon: Figures 3, 41, 45, and Table 1); 
--gene related measurement data for each gene (Alarcon: Figures 3, 45, paragraph [0316], “patient profile report may be provided which includes the patient's test results for various targets… Patient profile report 100 shown in FIG. 3A identifies the targets tested 102,”); 
--a code for specifying the biological sample from which the gene related measurement data are acquired (Alarcon: Figure 45A, “The Specimens consists of: 1 (A) Formalin Fixed site: Breast - Client ID (123456)”; Kӧster: paragraph [0123]); and 
--at least one type selected from a group including a date of measurement, a method of measurement, a laboratory facility, a method of preservation of the biological sample, and a period of storage of the biological sample are included in the gene related measurement data (Alarcon: Figure 3A. Shows measurement method (microarray, assay), facility information (molecular profiling institute), period of storage (date specimen collected/received), and preservation method (frozen tissue)).
The motivation to combine is the same as in claim 14, incorporated herein.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0023574 (hereafter “Araki”), in view of U.S. Patent App. No. 2019/0204322 (hereafter “Alshalalfa”), in view of U.S. Patent App. No. 2012/0301882 (hereafter “Kӧster”), in view of U.S. Patent App. No. 2020/0013480 (hereafter “Baliga”).

Regarding (Currently Amended) claim 20, Araki teaches a method performed by a processor, for constructing a database of gene related information including gene related measurement data reflecting expression of a gene in each of biological samples or a function of a gene product (Araki: paragraphs [0029]-[0030], “obtain compressive information by conducting a time-dependent proteomics analysis of all intercellular expressed proteins associated with an in vivo physiological phenomenon of a certain molecule in living cells or tissues… an integrated proteomic analysis system by combining data obtainable by a transcriptomic analysis technique for comprehensively analyzing variations in gene expression with data obtainable by a proteomic analysis technique for comprehensively analyzing variations in protein expression and identifying the proteins”, paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis… the generation of the data set for the integrated proteomic analysis to be applicable to a proteomic analysis on the basis of a set of comprehensive data of amounts of variations in expression of proteins and a set of comprehensive data of amounts of variations in expression of genes”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases”. The Examiner notes the method is performed by a computer (i.e., a processor) see paragraphs [0144], [0148]-[0149]), 
a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions can be actually developed by retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]), the method comprising: […];
--acquiring, by the processor, gene related measurement data for a non target gene other than the target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a disease (Araki: Figure 4, paragraphs [0115]-[0118], “the comprehensive data set of the gene expression variation amounts may be obtained by the DNA microarray technique… The comprehensive data set of the gene expression variation amounts is intended herein to mean a data set of amounts of variations in expression of genes… by way of analysis techniques, e.g., DNA microarrays, and computing the amounts of variations in expression levels of plural genes”. Also see, paragraphs [0108]-[0111]. The Examiner interprets the use of microarrays and probes to be acquisition of all of the target genes. The subsequent rejection and acceptance step for the analysis data set to be pulling from this data set, creating the non-analysis target gene data set); and
all the results of analyses consisting of the results of an analysis of proteins obtained by the iTRAQ method and the 2D-DIGE method and the results of an analysis of mRNAs obtained by the DNA microarray method are… integrated into the data set for the integrated proteomic analysis”, paragraphs [0163]-[0166], “construct a proteomics database using various tissue and cell samples associated with actual diseases”, paragraph [0196], “re-utilizing the resulting information for various meta-analyses by constructing a database from the files integrated by the iPEACH/MANGO software”. Also see, paragraphs [0036], [0290]-[0293]. The Examiner interprets all of the data sets of Figure 4, stored in the constructed database, which includes the protein expression data set and the gene expression data set, as well as the combined data set for analysis), […].
Araki may not explicitly teach (underlined below for clarity):
--acquiring, by the processor, information specifying a target gene; acquiring, by the processor, gene related measurement data for the target gene;
Alshalalfa teaches acquiring, by the processor, information specifying a target gene; acquiring, by the processor, gene related measurement data for the target gene (Alshalalfa: paragraphs [0006]-[0007], “methods, systems and kits for the diagnosis, prognosis and the determination of cancer progression of cancer in a subject. The invention also provides biomarkers that define subgroups of prostate cancer… providing a biological sample from a prostate cancer subject; detecting the presence or expression level of at least one or more targets… the at least one or more targets is selected”, paragraph [0071], “a target gene”. Also see, paragraphs [0186]-[0187]);

Araki and Alshalalfa may not explicitly teach (underlined below for clarity):
--storing in the database, by the processor, gene related information of the target gene and gene related information of the non target gene, in association with biological sample related information, which is information related to a biological sample from which the gene related measurement data were acquired, among the biological samples,
--wherein, in the database, each of the biological samples is stored in association with a gene identification and a measurement value, for the target gene and the non target gene, respectively,
--wherein the database is coupled to the processor.
Kӧster teaches a method of creating a database for correlating polymorphic genetic markers with markers of diseases (Kӧster: paragraphs [0004], [0014]-[0016]), in which
--storing in the database, by the processor, gene related information of the target gene and gene related information of the non target gene, in association with biological sample related information, which is information related to a biological sample from which the gene related measurement data were acquired, among the biological samples (Kӧster: paragraph [0004], “creating a database of genomic samples… use the database to identify and correlate with polymorphic genetic markers and other markers with diseases and conditions”, paragraphs [0028]-[0029], “genetic information be extracted from genetic data in a highly automated ymbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”. Also see, paragraphs [0108], [0169]),
--wherein, in the database, each of the biological samples is stored in association with a gene identification and a measurement value, for the target gene and the non target gene, respectively (Kӧster: paragraphs [0136]-[0137], “Once samples are obtained the collection can be stored and, in some embodiments, each sample is indexed… After samples are analyzed, this information is entered into the database in the memory of the storage medium and associated with each subject. This information includes, but is not limited to, genotypic information. Particularly, nucleic acid sequence information and other information indicative of polymorphisms”. Also see, paragraphs [0094]-[0095], [0159]-[0160]),
--wherein the database is coupled to the processor (Kӧster: paragraphs [0225]-[0228], “Systems, including computers, containing the databases are provided… each computer 1700 operates under control of a central processor unit (CPU) 1702,”). 
One of ordinary skill in the art before the effective filing date would have found it obvious to include storing information related to the sample associated with the genotype information in a database coupled to a processor as taught by Kӧster within the method of constructing a database for determining new marker candidates as taught by Araki and Alshalalfa with the motivation of “allow for the enhanced discovery and correlation of polymorphisms… 
Araki, Alshalalfa and Kӧster may not explicitly teach (underlined below for clarity):
--wherein data stored in the database are used as artificial intelligence training data or verification data for searching for new markers,
Baliga teaches a method for identifying targets of therapies using multiomics data to analyze specific target genes specific to the disease being analyzed (Baliga: paragraphs [0006]-[0011]), in which
--wherein data stored in the database are used as artificial intelligence training data or verification data for searching for new markers (Baliga: Figures 6-8, paragraphs [0028]-[0033], “A method for identifying treatment targets for a condition, the method comprising… wherein determining a set of biclusters comprises executing a biclustering algorithm using as training data one or more received sets of miRNA targets and/or one or more sets of transcription factor targets”, paragraphs [0035]-[0037], “determining from the set of bi clusters a first subset of bi clusters, each bi cluster in the first subset of biclusters having conditional up/down regulation associated with patient survival in a set of validation data… validation data and the multiomics data comprises a set of survival data and a set of transcriptomics data”, paragraphs [0164]-[0166], “the TargetScan database; the PITA database; multi-omics data from The Cancer Genome Atlas (TCGA) for one or more conditions (e.g., for glioblastoma multiforme-GBM); and a transcription factor target database”, paragraph [0169]-[0171], “The cMonkey2 algorithm (process 208) may be run multiple times on a set of input data (data 306), each time using a different training configuration”. The Examiner interprets the 
One of ordinary skill in the art before the effective filing date would have found it obvious to include a training an algorithm and verifying using a database to search for new markers as taught by Baliga within the method of constructing a database for determining new marker candidates as taught by Araki, Alshalalfa and Kӧster with the motivation of “better characterize, understand, and treat diseases, including cancer… with improved efficacy and/or greater selectivity” (Baliga: paragraph [0005]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0023574 (hereafter “Araki”), in view of U.S. Patent App. No. 2012/0301882 (hereafter “Kӧster”).

Regarding (Currently Amended) claim 21, Araki teaches a method performed by a processor, for constructing a database of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product (Araki: paragraphs [0029]-[0030], “obtain compressive information by conducting a time-dependent proteomics analysis of all intercellular expressed proteins associated with an in vivo physiological phenomenon of a certain molecule in living cells or tissues… an integrated proteomic analysis system by combining data obtainable by a transcriptomic analysis technique for comprehensively analyzing variations in gene expression with data obtainable by a proteomic analysis technique for comprehensively analyzing variations in protein expression and identifying the proteins”, paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis… the generation of the data set for the integrated proteomic analysis to be applicable to a proteomic analysis on the basis of a set of comprehensive data of amounts of variations in expression of proteins and a set of comprehensive data of amounts of variations in expression of genes”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases”. The Examiner notes the method is performed by a computer (i.e., a processor) see paragraphs [0144], [0148]-[0149]), the method comprising:
--acquiring, by the processor, gene related information for a plurality of genes including non target genes other than a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease, […] (Araki: Figure 4, paragraphs [0115]-[0118], “the comprehensive data set of the gene expression variation amounts may be obtained by the DNA microarray technique… The comprehensive data set of the gene expression variation amounts is intended herein to mean a data set of amounts of variations in expression of genes… by way of analysis techniques, e.g., DNA microarrays, and computing the amounts of variations in expression levels of plural genes”. Also see, paragraphs [0108]-[0111]. The Examiner interprets the use of microarrays and probes to be acquisition of all of gene expression data, additionally there is no target genes so these are all non target genes);
--acquiring, by the processor, biological sample related information, […] (Araki: Figure 4, paragraphs [0115]-[0118], “the comprehensive data set of the protein expression variation amounts may be obtained by the 2D-DIGE method or LC/MS/MS method”); and
all the results of analyses consisting of the results of an analysis of proteins obtained by the iTRAQ method and the 2D-DIGE method and the results of an analysis of mRNAs obtained by the DNA microarray method are… integrated into the data set for the integrated proteomic analysis”, paragraphs [0163]-[0166], “construct a proteomics database using various tissue and cell samples associated with actual diseases”, paragraph [0196], “re-utilizing the resulting information for various meta-analyses by constructing a database from the files integrated by the iPEACH/MANGO software”. Also see, paragraphs [0036], [0290]-[0293]. The Examiner interprets all of the data sets of Figure 4, stored in the constructed database, which includes the protein expression data set and the gene expression data set, as well as the combined data set for analysis), and 
--using the database to search for a candidate of a new marker among the non target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease (Araki: paragraphs [0107]-[0108], “a generation method for the generation of a data set for an integrated proteomic analysis, a method for an integrated proteomic analysis using the data set for the integrated proteomic analysis generated by the generation method therefor, and a method of the identification of a causative protein using the same”, and paragraph [0163], “construct a proteomics database using various tissue and cell samples associated with actual diseases and review as to whether a proteomics of pathological conditions can be actually developed by retrieving and identifying a pathologic marker that may function as a target for treatment of diseases with medicine or an intermolecular abnormal signaling network as a target for development of new medicines”. Also see, paragraphs [0047]-[0049]), and […].
Araki may not explicitly teach (underlined below for clarity):
--acquiring, by the processor, gene related information for a plurality of genes including non target genes other than a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease, from at least one of a laboratory facility information processing apparatus or a medical facility information processing apparatus;
--acquiring, by the processor, biological sample related information, which is information related to the biological sample from which gene related measurement data was acquired, from the at least one of the laboratory facility information processing apparatus or the medical facility information processing apparatus;
--wherein the database is coupled to the processor.
Kӧster teaches a method of creating a database for correlating polymorphic genetic markers with markers of diseases (Kӧster: paragraphs [0004], [0014]-[0016]), in which
--acquiring, by the processor, gene related information for a plurality of genes including non target genes other than a target gene which is a gene to be used for at least one of disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, or disease monitoring, with respect to a first disease, from at least one of a laboratory facility information processing apparatus or a medical facility information processing apparatus (Kӧster: paragraph [0004], “creating a database of genomic samples… use the ymbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”, paragraph [0138], “a database can be derived from a collection of blood samples… The samples were processed in the laboratory following SOP (standard operating procedure) guidelines. Any standard blood processing protocol can be used”);
--acquiring, by the processor, biological sample related information, which is information related to the biological sample from which gene related measurement data was acquired, from the at least one of the laboratory facility information processing apparatus or the medical facility information processing apparatus (Kӧster: paragraph [0004], “creating a database of genomic samples… use the database to identify and correlate with polymorphic genetic markers and other markers with diseases and conditions”, paragraphs [0028]-[0029], “genetic information be extracted from genetic data in a highly automated manner… identifying a biological sample generates a data set indicative of the composition of the biological sample”, paragraph [0123], “symbology refers to an identifier code or symbol, such as a bar code, that is linked to a sample… each sample can be uniquely identified with an encoded symbology. The parameters, such as the answers to the questions and subsequent genotypic and other information obtained upon analysis of the samples is included in the database and associated with the symbology. The database is stored on any suitable recording medium”, paragraph [0138], “a database can be derived from a collection of blood samples… The samples were processed in the laboratory following SOP (standard operating procedure) guidelines. Any standard blood processing protocol can be used”);
--wherein the database is coupled to the processor (Kӧster: paragraphs [0225]-[0228], “Systems, including computers, containing the databases are provided… each computer 1700 operates under control of a central processor unit (CPU) 1702,”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include acquiring information related to the sample from a laboratory as taught by Kӧster within the method of constructing a database for determining new marker candidates by receiving from an apparatus as taught by Araki with the motivation of “allow for the enhanced discovery and correlation of polymorphisms… Such correlations will then permit development of better diagnostic tests and treatment regimens” (Kӧster: paragraphs [0018]-[0020]).

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. Applicants arguments will be addressed herein below in the order in which they appear in the response filed on 10 February 2021.

Rejections under 35 U.S.C. § 112
Regarding the rejection of claim 19, in view of the amendments the rejection has been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Applicant amends Claims 1 and 19-21 to clarify that each step of the claims is performed by the processor coupled to the database… The claims are not directed to the so-called judicial exception mentioned in the Office Action, and therefore, are directed to patent-eligible subject matter under § 101.

The Examiner respectfully disagrees.
	It is respectfully submitted the additional elements in the claims, as drafted, provide nothing more than generic computer components, extra-solution activity or are used to generally link the abstract idea a particular technological environment. Therefore, as the additional elements fail to integrate the abstract idea into a practical application, and simply use generic hardware components and well-understood, routine and conventional activity/functions to perform the abstract idea, the claims do not recite significantly more. As such, the claims are directed to an abstract idea, and Applicant’s arguments are unpersuasive.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-21, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive or addressed via the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Claim 1
Applicant argues:
Although Baliga may teach storing all of the bi clusters, Baliga does not teach or suggest using the disease non-relevant biclusters to acquire the gene related measurement data and does not teach or suggest using the disease non-relevant bi clusters "to search for a candidate of a new marker" for the disease… Accordingly, even if Araki were modified based on Baliga and Koster, all of the features of Claim 1 would not have been achieved

The Examiner respectfully disagrees.
	It is respectfully submitted that in view of the amendments to the claims, newly applied Alshalalfa has been applied to teach a target gene as claimed by the amended claims, and Araki’s interpretation to no longer have a target gene as currently claimed, as Araki is used to build a dataset (database) of all of the gene expression data (i.e., no particular target gene), and therefore reads on building a database of non target genes as there is no target gene. Therefore Applicant’s argued limitations are taught by the combination of Araki and newly applied Alshalalfa.

Claim 20
Applicant further argues:
Araki, Baliga, and Koster are discussed above, and do not teach or suggest, singularly or in combination, "in the database, each of the biological samples is stored in association with a gene identification and a measurement value, for the target gene and the non-target gene, respectively.

The Examiner respectfully disagrees.
	It is respectfully submitted that Kӧster paragraphs [0136]-[0137] teaches storage of sample information with the genotype information (i.e., the gene identification and measurement information). Therefore the claim is taught by Kӧster.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626